EXHIBIT 10.1

AMENDMENT TO EMPLOYMENT TERMS

This AMENDMENT TO EMPLOYMENT TERMS (this “Amendment”) is made and entered into
as of December 7, 2018, by and between Phillip Eyler (“Eyler”), and Gentherm
Incorporated (“Gentherm”).   Eyler and Gentherm are referred to herein each as a
“Party” and, collectively, as the “Parties.”

 

RECITALS

 

A.Eyler and Gentherm executed an Offer of Employment on September 18, 2017 (the
“Employment Agreement”).

 

B.The Parties have agreed to amend the Employment Agreement as set forth in this
Amendment.

 

NOW THEREFORE, in consideration of the mutual promises and covenants contained
in this Amendment, and other valuable consideration, the Parties agree as
follows:

 

1.Removal of Tax Gross-Up.  The Employment Agreement is hereby amended as
follows:

 

Section 25 of the Employment Agreement entitled “Sections 280G and 4999 of the
Code” is hereby deleted in its entirety.  Eyler acknowledges and agrees that the
obligations of Gentherm under such Section 25 have not been triggered to date
and that Gentherm shall have no obligations under such Section 25 whatsoever.

 

2.No Other Modifications.  Except as expressly set forth in this Amendment, the
Employment Agreement remains unmodified, in full force and effect.

 

 

IN WITNESS WHEREOF, the Parties have caused this Amendment to Employment Terms
to be executed as of the date first written above.

 

 

GENTHERM INCORPORATED

 

 

By:

/s/ Kenneth J. Phillips

 

/s/ Phillip Eyler

 

 

Kenneth J. Phillips

 

Phillip Eyler

 

 

Executive Vice-President and

 

 

 

 

General Counsel

 

 

 

 